



Exhibit 10.47


REPLACEMENT CONTRIBUTION AGREEMENT
(CityWest III & IV)
THIS REPLACEMENT CONTRIBUTION AGREEMENT (this “Agreement”) is made as of May 27,
2016, by and among MAGUIRE THOMAS PARTNERS-COMMERCE SQUARE II, LTD., a
California limited partnership, MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a
California limited partnership, THOMAS INVESTMENT PARTNERS, LLC, a California
limited liability company, JAMES A. THOMAS, in his capacity as the TRUSTEE OF
THE LUMBEE CLAN TRUST, and THOMAS PARTNERS, INC., a California corporation,
severally and not jointly (each a “Principal,” and collectively, “Principals”)
and PARKWAY PROPERTIES, L.P. (“Operating Partnership”)..
R E C I T A L S
A.    Pursuant to that certain Promissory Note and that certain Deed of Trust
and Security Agreement (the “Deed of Trust”) dated as of October 7, 2010 by
TPG-2101 CITYWEST 3 & 4, L.P., a Delaware limited partnership (“Borrower”), for
the benefit of The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation (“Lender”), as Beneficiary, Borrower was indebted to Lender at
December 31, 2015 in the principal amount of approximately Ninety Million Three
Hundred Thirty-Four Thousand Dollars ($90, 334,000) (the “Loan”), secured by,
among other collateral, a first deed of trust lien on the Property defined in
the Deed of Trust.
B.    Thomas Master Investments, LLC, a California limited liability company and
some of the Principals (Maguire Thomas Partners - Philadelphia, Ltd. and Maguire
Thomas Partners - Commerce Square II, Ltd.) and TPG LP entered into a
“Contribution Agreement” (CITYWEST III & IV) dated as of September 30, 2013 (the
“Original CityWest Guarantee Agreement”), in connection with the Loan. The
Original CityWest Guarantee Agreement was assigned to and assumed by the
Operating Partnership, and such assignment and assumption was acknowledged and
agreed to by the applicable Principals, pursuant to an Assignment and Assumption
Agreement dated December 19, 2013.
C.    Principals are the owners of limited partnership interests in the
Operating Partnership, which, in turn, owns, indirectly through various
intermediate entities, (i) a 99.5% limited partner interest in Borrower, and
(ii) 100% of TPG-2101 CityWest 3 & 4 GP, LLC (the “Intermediary Owner”), which
in turn owns a 0.5% general partner interest in Borrower. Operating Partnership
and Principals agree that in the event of a default under the Loan, subject to
the limitations and terms and conditions set forth in this Agreement, the
Principals will make additional contributions of capital to Operating
Partnership and Operating Partnership will, in turn, through a series of capital
contributions to intermediate entities, cause such contributed capital to be
contributed to Borrower and to the Intermediary Owner, and cause the
Intermediary Owner to contribute such funds to the Borrower, to be used to repay
any outstanding Shortfall Amount on the Loan, as defined below.
D.    The parties acknowledge that pursuant to an Agreement and Plan of Merger,
dated as of April 28 2016 (the “2016 Merger Agreement”), entered into by Parkway
Properties,




--------------------------------------------------------------------------------






Inc., a Maryland corporation and the Operating Partnership with Cousins
Properties Incorporated and Clinic Sub Inc., indirect ownership interests in the
Property are expected to be contributed to a limited partnership (“New OP”) that
will be the operating partnership for a newly formed public REIT, Parkway, Inc.
(“HoustonCo”). Following such restructuring, (i) the Property will continue to
be owned by Borrower; (ii) the Intermediary Owner will continue to be the
general partner of Borrower, (iii) Borrower will be directly or indirectly
wholly owned by New OP, (iv) the general partner of New OP will be the same
entity as the general partner of the Operating Partnership, (v) the Operating
Partnership will hold a limited partner interest in New OP, and (vi) HoustonCo
will own 100% of the stock of the general partner and a limited partner interest
in New OP (the restructuring transactions described in this Recital D are
referred to as the “UPREIT Reorganization”).
E.    This Agreement replaces and supersedes the Original CityWest Guarantee
Agreement.
F.    All capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Deed of Trust.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.    Capital Contribution Obligation. If, for any reason, the Borrower shall be
in default under the Loan and repayment of the obligations (the “Obligations”)
of the Borrower evidenced by the Loan and secured by the Deed of Trust is due
(such default and repayment obligation referred to hereinafter as a “Default”)
and the Default can be cured by the payment of cash to the Lender, then the
Principals absolutely and unconditionally agree (subject to the limits set forth
below) to contribute to the capital of the Operating Partnership cash or cash
equivalents in an amount equal to such Principal's Allocable Share (as defined
below) of the Shortfall Amount (as defined below). Notwithstanding the
foregoing, each Principal’s maximum liability hereunder is equal to the “Maximum
Liability” listed opposite the Principal’s name on Exhibit “A” attached hereto
and under no circumstances shall a Principal be obligated to contribute an
aggregate amount under this Agreement in excess of such Principal’s Maximum
Liability. No demand shall be made under this Agreement for contribution of the
Shortfall Amount or any portion thereof until such time as the Lender shall have
fully and completely exercised (and not waived) all rights, powers, and remedies
it has with respect to foreclosure on the Property, or following the date any
such Default is cured. The “Shortfall Amount” shall equal the excess of (i)
Forty-Five Million Dollars ($45,000,000.00) (the “Total Contribution Amount”) or
the amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over (ii) the sum of all
amounts recovered and the fair market value of the Property obtained by Lender
(including, without limitation, with respect to principal, interest, late fees,
penalties and costs of collection), if any, from or on behalf of the Borrower
after the Default in proceedings against the Borrower or the Property under the
documents which set forth the Loan (including, without limitation, the Deed of
Trust). Each Principal’s “Allocable Share” of the Shortfall Amount shall be
equal to the product of (x) the total Shortfall Amount, multiplied by (y) the
“Shortfall Percentage” listed opposite such Principal's name on Exhibit “A”
attached hereto. The obligations of each Principal hereunder are


2

--------------------------------------------------------------------------------





separate and distinct from the obligations of any other Principal hereunder and
are not joint and several.


2.    Use of Contributions.


2.1.    Prior to Merger Transactions. Prior to the closing of the UPREIT
Reorganization, the funds contributed to the capital of the Operating
Partnership by each Principal will be contributed by the Operating Partnership,
indirectly through a series of intermediate entities, 99.5% to Borrower and 0.5%
to the Intermediary Owner; the Operating Partnership will cause the Intermediary
Owner to contribute such funds it receives to the Borrower; and all such funds
shall be used by the Borrower to pay any Shortfall Amount. Any capital
contributions made to the Operating Partnership by the Principals pursuant
hereto shall be deposited by the Operating Partnership immediately into a
separate bank account in Borrower’s name (which deposit shall be deemed to
constitute the foregoing contributions). Operating Partnership shall, through
the Intermediary Owner, cause Borrower to use such funds solely for payments to
the Lender for the Shortfall Amount.
2.2    After Merger Transactions. After the closing of UPREIT Reorganization,
the funds contributed to the capital of the Operating Partnership by each
Principal will be contributed by the Operating Partnership to New OP, and New OP
will contribute such funds, indirectly through a series of intermediate
entities, to the Borrower; and all such funds shall be used by the Borrower to
pay any Shortfall Amount. Any capital contributions made to the Operating
Partnership by the Principals pursuant hereto shall be deposited by the
Operating Partnership immediately into a separate bank account in Borrower’s
name (which deposit shall be deemed to constitute the foregoing contributions).
New OP shall cause Borrower to use such funds solely for payments to the Lender
for the Shortfall Amount.
3.    Personal Obligations. The obligations of the Principals under this
Agreement are personal to the Principals and shall not be affected by any
transfer by them of all or any of their interests in the Operating Partnership,
and the Principals shall have no right to receive from the Operating Partnership
or the General Partner of the Operating Partnership the reimbursement or return
of any contributions to the Operating Partnership, or other payments, made
pursuant to this Agreement. No Principal shall be liable to Operating
Partnership, Lender or any other Person for any such loss, cost, damage, injury
or expense sustained or incurred as a result of another Principal’s failure to
perform its obligations under this Agreement.


4.    Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect as of the date on which the Obligations under the Loan
are satisfied in full.


5.    Rights of Lender. Without in any manner limiting the generality of the
foregoing, Borrower or the Lender, or any subsequent holder of the Loan or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Principals, agree to any amendment, waiver, modification or
alteration of the Loan Documents relating to Borrower and its rights and
obligations thereunder (including, without limitation, renewal, waiver or
variation of the maturity of the indebtedness under the Loan, increase or
reduction of the rate of interest payable under the Loan, release, substitution
or addition of any Principal or endorser and acceptance of any security for the
Loan). The Loan may be extended one or more times without


3

--------------------------------------------------------------------------------





notice to or consent from the Principals, and the Principals shall remain at all
times bound to their obligations under this Agreement, notwithstanding such
extensions.


6.    Intent to Benefit Lender. This Agreement is expressly for the benefit of
the Lender and its successors and assigns. The Parties intend that the Lender
shall be a third party beneficiary of this Agreement and that the Lender shall
have the right to enforce the obligations of each Principal hereunder separately
and independently of the Operating Partnership, without any requirement
whatsoever of resort by the Lender to any other party. The Lender’s status as a
third party beneficiary of this Agreement and the Lender’s right to enforce the
obligations of the Principals are material elements of this Agreement. Any
payments to Lender hereunder shall for all purposes hereunder be treated as
capital contributions by the Principals to the Operating Partnership in
accordance with the provisions of Paragraph 1 above. This Agreement shall not be
modified, amended or terminated without the written consent of the Lender. The
Principals shall furnish a copy of this Agreement to the Lender simultaneously
with its execution by the parties.


7.    Condition of the Borrower and Operating Partnership. The Principals are
fully aware of the financial condition of the Borrower, the Operating
Partnership and the Property, and are executing and delivering this Agreement
based solely upon their own independent investigation of all matters pertinent
hereto and are not relying in any manner upon any representation or statement of
the Lender. Each Principal hereby represents and warrants that it is in a
position to obtain, and hereby assumes full responsibility for obtaining, any
additional information concerning the Operating Partnership’s and the Property’s
financial condition and any other matter pertinent hereto as it may desire, and
it is not relying upon or expecting the Lender to furnish to it any information
now or hereafter in the Lender’s possession concerning the same or any other
matter. By executing this Agreement, the Principals knowingly accept the full
range of risks encompassed within a contract of this type, which risks they
acknowledge. The Principals shall have no right to require the Lender to obtain
or disclose any information with respect to the Obligations, the financial
condition or character of the Borrower, the Operating Partnership, the Property,
the Borrower’s ability to pay or perform the Obligations, the existence or
non-existence of any guaranties of all or any part of the Obligations, any
action or non-action on the part of the Lender, the Borrower, the Operating
Partnership, or any other person, or any other matter, fact or occurrence
whatsoever. In the event a contribution is made pursuant to this Agreement, the
parties agree no additional Partnership Units will be issued to the Principals.
The parties agree that if a contribution is made under this Agreement, the
allocation provisions of the Operating Partnership shall be applied in a manner
so as to assure to the greatest extent possible that the capital account
balances of the partners are no different than would have existed if no
contribution had been made under this Agreement.


8.    Principals’ General Waivers. Each Principal waives: (a) any defense now
existing or hereafter arising based upon any legal disability or other defense
of Operating Partnership, Borrower, Principal or any other Principal or other
Person, or by reason of the cessation or limitation of the liability of
Borrower, Principal or any other Principal or other Person from any cause other
than full payment and performance of all obligations due under the Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of the
Operating Partnership, Borrower or any other Person, or any defect in the
formation of Operating Partnership, Borrower or any other


4

--------------------------------------------------------------------------------





Person; (c) the unenforceability or invalidity of any security or guarantee or
the lack of perfection or continuing perfection, or failure of priority of any
security for the obligations guarantied hereunder; (d) any and all rights and
defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed Principal’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise; (e) any defense based upon
Lender’s failure to disclose to Principal any information concerning Operating
Partnership’s, Borrower’s or any other Person’s financial condition or any other
circumstances bearing on Operating Partnership’s, Borrower’s or any other
Person’s ability to pay and perform all obligations due under the Loan
Documents; (f) any failure by Lender to give notice to Operating Partnership,
Borrower, Principal or any other Person of the sale or other disposition of
security held for the Loan, and any defect in notice given by Lender in
connection with any such sale or disposition of security held for the Loan; (g)
any failure of Lender to comply with applicable laws in connection with the sale
or disposition of security held for the Loan, including, without limitation, any
failure by Lender to conduct a commercially reasonable sale or other disposition
of such security; (h) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal, or that reduces a
surety’s or Principal’s obligations in proportion to the principal’s obligation;
(i) any use of cash collateral under Section 363 of the Federal Bankruptcy Code;
(j) any defense based upon Lender’s election, in any proceeding instituted under
the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
Federal Bankruptcy Code or any successor statute; (k) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (l) relief from any applicable valuation or appraisement laws;
and (r) any defense based upon the application by Borrower of the proceeds of
the Loan for purposes other than the purposes represented by Borrower to Lender
or intended or understood by Lender or Principal. Each Principal agrees that the
payment and performance of all obligations due under the Loan Documents or any
part thereof or other act which tolls any statute of limitations applicable to
the Loan Documents shall similarly operate to toll the statute of limitations
applicable to such Principal’s liability hereunder.


Without limiting the generality of the foregoing or any other provision hereof,
each Principal further waives any and all rights and defenses that such
Principal may have because Borrower’s debt is secured by real property; this
means, among other things, that: if Lender forecloses on any real property
collateral pledged by Borrower, then (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) Principal
shall have the obligation to contribute hereunder even if Lender, by foreclosing
on the real property collateral, has destroyed any subrogation right of
Principal against Borrower, the Operating Partnership or the General Partner of
the Operating Partnership. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Principal may have because
Borrower’s debt is secured by real property.
Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787


5

--------------------------------------------------------------------------------





to 2855, inclusive, 2899 and 3433, and under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726 (or any of such sections), or any other
jurisdiction to the extent the same are applicable to this Agreement or the
agreements, covenants or obligations of such Principal hereunder.
9.    Waiver of Rights of Subrogation. This Agreement is expressly for the
benefit of the Operating Partnership, the Borrower, the Lender, any Indemnified
Party (as defined below), and their respective successors and assigns
(collectively, the “Beneficiaries”). The obligations of each Principal hereunder
shall be in addition to and shall not limit or in any way affect the obligations
of any Principal under any existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. Subject to Paragraph 1
of this Agreement, the obligations of each Principal hereunder are independent
of the obligations of Borrower, and a separate action or actions may be brought
by any Beneficiary against any Principal, whether or not actions are brought
against Borrower, and whether or not Borrower is joined in any such action or
actions against such Principal. Each Principal expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution or
any other claim which such Principal may now or hereafter have against Borrower
or any other Person (other than a direct or indirect member or partner in such
Principal) directly or contingently liable for the payment or performance under
the Loan (including, without limitation, any property collateralizing the
obligations under the Loan), arising from the existence or performance of this
Agreement. Each Principal further agrees that it will not enter into any
agreement providing, directly or indirectly, for contribution, reimbursement or
repayment by Operating Partnership, Borrower or any other Person (other than a
direct or indirect member or partner in such Principal) on account of any
payment by such Principal and further agrees that any such agreement, whether
existing or hereafter entered into in violation hereof would be void. In
furtherance, and not in limitation, of the preceding waiver, each Principal
agrees that (i) any payment directly to the Lender by a Principal in
satisfaction of its obligations pursuant to this Agreement shall be deemed a
contribution by each Principal (as applicable) to the capital of the Operating
Partnership, and any such payment shall not cause any Principal to be a creditor
of Borrower, Intermediary Owner, any other subsidiary of the Operating
Partnership or New OP that owns, directly or indirectly, an interest in
Borrower, the Operating Partnership, or New OP, and (ii) no Principal shall be
entitled to, or shall receive, the return of any such capital contribution
except to the extent permitted by the organizational documents of the Operating
Partnership.


10.    Indemnification of Other Parties. Subject to the Lender’s requirement to
first exercise its rights against the Property as provided in Paragraph 1
hereof, if, for any reason, Parkway Properties, Inc., the general partner of the
Operating Partnership (“General Partner”) or any other partner or member of the
Operating Partnership or the Borrower or any affiliate thereof (each, an
“Indemnified Party”) is required by Lender to make any payment to the Lender or
any contribution to the Borrower with respect to the portion of the Loan for
which a payment pursuant to this Agreement is required (collectively, an
“Indemnified Party Outlay”), each Principal shall absolutely and unconditionally
reimburse the Indemnified Party for the lesser of (i) such Principal’s Allocable
Share of the full amount of such Indemnified Party Outlay or (ii) the maximum
amount such Principal would have been obligated to contribute under Paragraph 1
hereof had such payment not been made by the Indemnified Party. Each Principal
shall reimburse the Indemnified Party as required by this Paragraph 10 within 60
days


6

--------------------------------------------------------------------------------





after receiving written notice of a Indemnified Party Outlay from the
Indemnified Party. Any payments to an Indemnified Party hereunder shall for all
purposes hereunder be treated as capital contributions by each Principal to the
Operating Partnership in accordance with the provisions of Paragraph 1 above.


11.    Lender Inducement. This Paragraph is given as a material inducement to
Lender to accept this Agreement. This Paragraph shall control in the event of
any conflict or inconsistency between this Paragraph and Paragraph 9 hereof or
any other provision of this Agreement or any other document or source of rights
of any of Principals whatsoever. Principals represent and covenant in favor of
Lender that none of them has, and none of them ever shall have, any claim or
right whatsoever against Borrower, and none of them ever shall have or assert
any claim or right in any bankruptcy case or similar proceeding in which
Borrower is a debtor, or in which any collateral or security for the Loan shall
be property of the estate. Without limitation of any other waiver or other
provision of this Agreement, but overriding any conflict or inconsistency with
Paragraph 9 hereof and any such other waiver or provision, Principals do hereby
absolutely and forever waive, relinquish, abandon and covenant not to assert any
right of subrogation, reimbursement, indemnity, exoneration, contribution or any
other claim which such Principal may now or hereafter have against Borrower or
any other Person directly or contingently liable for the payment or performance
under the Loan or having any interest in any collateral or security for the
Loan, irrespective of when and under what circumstances any such right might
otherwise now or hereafter exist.


12.    Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.


13.    Rules of Construction. The word “Borrower” as used herein shall include
the named Borrower and any other Person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Loan Documents. The term “Person” as used herein shall
include any individual, corporation, partnership, limited liability company,
trust or other legal entity of any kind whatsoever. When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural and vice versa. All headings appearing in this
Agreement are for convenience only and shall be disregarded in construing this
Agreement.


14.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF DELAWARE AND ALSO CONSENT TO SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY DELAWARE OR FEDERAL LAW.  




7

--------------------------------------------------------------------------------





15.    Amendments. This Agreement shall not be modified, amended or terminated
in a manner which is materially adverse to any Principal or any Beneficiary
without the written consent of such Principal or Beneficiary.


16.    Miscellaneous. The provisions of this Agreement shall bind and benefit
the heirs, executors, administrators, legal representatives, successors and
assigns of each party hereto and of each of the Beneficiaries. If any provision
of this Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.


17.    Counterparts. This Agreement may be executed in counterparts (including
by facsimile) with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.


18.    Release. The release of Borrower from all or any part of the indebtedness
evidenced by the Loan for any reason (other than full payment of such
indebtedness) or any other obligations under any of the Loan Documents for any
reason (other than the full performance thereof) shall not release any Principal
from liability under this Agreement, unless each Beneficiary consents to such a
release of Principal in writing.


[Signature Pages Follow]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
MAGUIRE THOMAS PARTNERS-
COMMERCE SQUARE II, LTD.,
a California limited partnership
        
By:
THOMAS DEVELOPMENT PARTNERS-PHASE II, INC., a California corporation

Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President






MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a California limited partnership


By:    THOMAS PARTNERS, INC.,
a California corporation
Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President




THOMAS INVESTMENT PARTNERS, LLC,
a California limited liability company


By:    THOMAS PARTNERS, INC.,
a California corporation
Its Manager




By: /s/ James A. Thomas                                       
James A. Thomas, President






[Signatures Continued on Following Page]












9

--------------------------------------------------------------------------------









/s/ James A. Thomas                                       
James A. Thomas, Trustee of The Lumbee Clan Trust




THOMAS PARTNERS, INC.,
a California corporation


/s/ James A. Thomas                                       
By:     James A. Thomas
Title:     President








[Signatures Continued on Following Page]




























































10

--------------------------------------------------------------------------------









PARKWAY PROPERTIES LP,


By:    PARKWAY PROPERTIES GENERAL PARTNERS, INC.,


        
By:    /s/ Jayson Lipsey                     
Name:     Jayson Lipsey
Title:
Executive Vice President and COO

By:    /s/ Jason Bates                       
Name:     Jason Bates
Title:
EVP / Chief Investment Officer





11

--------------------------------------------------------------------------------






Exhibit “A”


Principal
 
Maximum Liability
 
Shortfall Percentage
 
 
 
 
 
Maguire/Thomas Partners-Philadelphia, Ltd.
 
$18,977,286
 
42.17174%
 
 
 
 
 
Thomas Investment Partners, LLC
 
$8,025,463
 
17.83436%
 
 
 
 
 
Maguire Thomas Partners-Commerce Square, Ltd.
 
$17,551,887
 
39.00419%
 
 
 
 
 
The Lumbee Clan Trust
 
$420,688
 
00.93486%
 
 
 
 
 
Thomas Partners, Inc.
 
$24,676
 
00.05483%
 
 
 
 
 
Total Contribution Amount:
 
$45,000,000
 
100%





























































A-1




